Citation Nr: 9903835	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 decision by the RO in Cleveland, Ohio, 
which increased the disability rating for a service-connected 
right knee disability from 10 to 20 percent.  The veteran 
appealed for an increased rating.  A Board hearing was 
requested, but the veteran withdrew his hearing request in 
February 1996.  A personal hearing was held before an RO 
hearing officer in March 1996.

The case was forwarded to the Board by the VA RO in 
Washington, DC.


FINDING OF FACT

The veteran's right knee disability is manifested by a lack 
of 10 degrees of full extension, flexion to 110 degrees, 
arthritis, and moderate instability.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent for a 
right knee disability have been met; the right knee 
disability remains 20 percent disabling based on instability, 
plus an additional 10 percent rating for limitation of 
extension. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5257, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1966 to 
December 1967.  A review of his service medical records shows 
that he was treated for a tear of the medial meniscus in the 
right knee, and underwent a medial meniscectomy.  He was 
separated from service based on a diagnosis of instability of 
the right knee joint, due to an old (pre-service) tear of the 
medial meniscus which was aggravated by service, and 
traumatic arthritis of the patellofemoral area of the right 
leg.

In a January 1968 decision, the RO established service 
connection for residuals of a medial meniscectomy of the 
right knee, with instability and traumatic arthritis, with a 
20 percent rating.

In a December 1974 decision, the RO reduced the rating for 
the service-connected right knee disability from 20 to 10 
percent.

A January 1995 private X-ray study of the veteran's knees 
reflects a diagnostic impression of degenerative changes of 
both knees, particularly the right side, where the changes 
were most severe at the medial compartment.

In August 1995, the veteran submitted a claim for an 
increased rating for a right knee disability.  He said he had 
daily pain due to the disability, and it adversely affected 
his ability to work.

At an October 1995 VA orthopedic examination, the veteran 
reported that his right knee disability had worsened in the 
past two years.  He complained of constant right knee pain, 
with swelling after work or going down stairs, periodic 
locking, and a cracking/popping noise.  He said walking 
aggravated his right knee pain.  On examination, he walked 
with an antalgic gait, he was unable to squat, and range of 
motion of the right knee was from 0 to 120 degrees.  On 
examination of the right knee, there was significant 
deformity noticeable along the medial aspect, and the right 
leg was rotated internally.  There was crepitus, 
patellofemoral grinding, and tenderness on movement of the 
patella.  Anterior and posterior Drawer tests were negative, 
there was no swelling, ballottement was negative, and there 
was no lateral instability.  An X-ray study of the right knee 
showed mild degenerative changes in the right knee, which was 
otherwise normal.  The diagnostic impression was residuals of 
a postoperative right knee with deformity, traumatic 
arthritis, and chondromalacia of the patella.

In an October 1995 decision, the RO increased the disability 
rating for the right knee disability from 10 to 20 percent.

By a statement dated in November 1995, the veteran reiterated 
many of his assertions, and added that the October 1995 VA 
examination was inadequate.  He said that he had difficulty 
rising from a kneeling position due to his right knee 
disability, and that a doctor told him he might need a knee 
replacement.

By a statement dated in December 1995, the veteran reiterated 
many of his assertions, and stated that a 40 percent rating 
should be assigned for his right knee disability.  He said 
that the right knee disability impeded him in his job as a 
structural ironworker, which required a lot of climbing and 
walking on steel beams, and that the knee was "puffed up" 
after a day of working.  He said that he wore a knee brace, 
took pain medication, walked with a limp, and suffered all 
the time.

By a letter dated in March 1996, a private physician, R.A. 
Hussain, M.D., stated that he treated the veteran since 1992, 
and that the veteran had severe degenerative osteoarthritis 
of the knees, and might eventually require a total knee 
replacement.

At a March 1996 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he had not received any VA 
medical treatment for a right knee disability, and said he 
was treated for this condition by Dr. Hussain.  He said he 
wore a hinged right knee brace at all times and took pain 
medication.

By a letter dated in June 1996, a private orthopedic 
physician, Dr. Gittinger, noted that he examined the veteran 
in June 1996.  He enclosed a copy of a clinical record 
relating to his examination of the veteran's right knee in 
June 1996.  On examination, the veteran walked with a 
significant varus deformity on the right, and a mild genu 
varus deformity on the left.  There was no significant 
effusion of the right knee, and there was an anteromedial 
surgical scar consistent with a meniscectomy.  There was 
marked medial joint line tenderness.  Range of motion was 
from 0 degrees of extension to full flexion.  Weight-bearing 
X-ray studies of the right knee showed complete loss of 
medial joint space with bone to bone apposition, and 
approximately 1 centimeter lateral subluxation of the right 
tibia.  The diagnostic impression was severe osteoarthritis 
of the medial compartment of the right knee.  Dr. Gittinger 
opined that the arthritis of the right knee was severe enough 
to warrant knee replacement, but that such treatment was not 
indicated since the veteran was still a relatively young man, 
and that his job would probably place extreme stress on the 
replacement.

In May 1997, the veteran underwent an orthopedic examination 
by a private physician, Dr. Sheehan.  He complained of 
increasing pain and disability.  The examiner stated that the 
veteran had severe osteoarthritis with loss of the medial 
joint space and generalized osteoarthritis of the joint on 
the right side.  An X-ray study showed severe degenerative 
arthritis.  The examiner administered a depomedrome injection 
to the knee, and opined that a high tibial osteotomy was a 
potential treatment as an arthroplasty would not be a 
satisfactory procedure for any length of time.  In November 
1997, Dr. Sheehan examined the veteran's right knee and 
indicated a diagnosis of osteoarthritis of the right knee 
secondary to a meniscectomy in 1967.  He noted that a high 
tibial osteotomy of the right knee was still under 
consideration.  In March 1998, Dr. Sheehan confirmed his 
prior diagnosis, and noted that he injected both of the 
veteran's knees with deposteroids; a high tibial osteotomy 
was planned for later that year.

At a May 1998 fee-basis orthopedic examination for the VA, 
the veteran reported that his right knee disability had 
increased in severity since 1993, and that he had received 
steroid injections to his knee by Dr. Sheehan, with temporary 
relief.  He said he took pain medication and wore a knee 
brace.  He complained of constant right knee pain, walked 
with a cane, and was unable to work.  He said his knee 
swelled and gave way but did not lock, and that he was 
planning to undergo a tibial osteotomy in the fall.  On 
examination of the right knee, there was some deformity of 
the medial side and a scar from the meniscectomy on the 
medial side.  The knee was not hot and there was no effusion.  
There was some laxity of the medial ligament and pain on 
stressing the medial ligament.  The anterior cruciate and 
posterior cruciate ligaments appeared intact.  There was 
tenderness over the medial joint.  Range of motion was as 
follows:  flexion to 110 degrees (with pain at the endpoint) 
and 10 degrees short of full extension.  The diagnosis was 
degenerative arthritis in the knee which occurred following a 
meniscectomy, with symptoms and signs consistent with severe 
arthritis.  The examiner opined that if the planned surgery 
were unsuccessful, a total knee replacement would be 
required.


II.  Analysis

The veteran's claim for an increased rating for his service-
connected right knee disability is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's right knee disability has been rated as 20 
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 
5257.  Under this code, a 20 percent rating is assigned for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. 4.71a, Code 5257.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that the veteran's right knee disability 
includes traumatic arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Further, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97.  

The medical evidence shows that the veteran has arthritis 
with limitation of motion of the right knee.  At the most 
recent examination in May 1998, right knee range of motion 
was from 10 to 110 degrees, with pain at the extreme of 
flexion.  The arthritis with limitation of extension of 10 
degrees supports a 10 percent rating.  Codes 5003, 5010, 
5261.  Additional limitation of motion due to pain on use or 
during flare-ups, to the extent required for a rating higher 
than 10 percent, is not shown.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).

The right knee disability is also manifested by laxity of the 
medial ligament and complaints of swelling and subluxation.  
The weight of the evidence demonstrates no more than moderate 
knee impairment associated with recurrent subluxation or 
lateral instability, and such supports no more than a 20 
percent rating under Code 5257.

In conclusion, the veteran's right knee disability is 10 
percent based on arthritis with limiation of motion, plus 20 
percent based on instability.  The overall right knee 
disability is 30 percent (  38 C.F.R. § 4.25), and an 
increased rating to this level is granted.


ORDER

An increased rating, to 30 percent, for a service-connected 
right knee disability is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

